Interim Decision #2399

MATTER OF MONTEMAYOR

In Deportation Proceedings
A-31346993
Decided by Board June 13, 1975
(1) Respondent was admitted to the United States in 1971 as an immigrant, based on
marriage to a United States citizen. Such marriage was void because he then had a prior
existing marriage which had not been terminated. He fraudulently misrepresented his
marital status in obtaining his immigrant visa. The immigration judge found respondent
deportable on three grounds of deportability, under section 241(a)(1) of the Immigration
and Nationality Act, based on excludability at time of entry—under section 21249)(14) of
the Act (no labor certification), section 212(a)(19) of the Act (fraudulent procurement of
documents), section 212(a)(19) of the Act (no valid visa). Respondent claims benefits of
section 241(f) of the Act.
(2) BIA found respondent not protected by section 241(f) as to the grounds of deportation based on no labor certification (section 212(a)(14)) and no valid visa (section 212(a)(20)), citing Supreme Court's opinion in Reid v. INS, 420 U.S. 619 95 S. Ct. 1164
(1975)_ Latter construed INS v. Errico, 385 U.S. 214 (1966) as extending waiver
provisions of section 241(f) of the Act only to subsection 19 of section 212(a), but to no
other ground of excludability specified in said section 212(a).
CHANGE:
Order Act of 1952—Section 241(a)(1) f8 U.S.C. 1251(a)(1)]—Excludable at time of
entry—no labor certification, no valid immigrant visa, obtained visa by fraud, or misrepresentation.
ON BEHALF OF SERVICE:

ON BEHALF OF RESPONDENT:

Robert S. Bixby, Esquire
30 Hotaling Place

Bernard J. Hornbach
Trial Attorney

San Francisco, CA 94111

In a per curiam decision dated March 5, 1975, we dismissed the
di
rected the respondent's deportation to the Philippines. The respondent
has filed a motion in which he seeks reopening and 'eventual termination
of these proceedings pursuant to section 241(f) of the Immigration and
Nationality Act. The motion will be denied.
The respondent is a native and citizen of the Republic of the Philippines. He was admitted to the United States as an immigrant in September of 1971. His admission was in part based on his marriage to a.
respondent's appeal from an order of an immigration judge which

353

Interim Decision #2399
United States citizen. This marriage was invalid from its inception
because the respondent had a prior marriage which had not been legally
terminated. The respondent, however, fraudulently misrepresented his
marital status in obtaining his immigrant visa.
In the order to show cause instituting these proceedings the Service
alleged three grounds of deportability, each of which was predicated on
section 241(a)(1). The Service contended, and the immigration judge
found, that the respondent was excludable at entry under section 212(a)(14), which relates to the absence of a valid labor certification, under
section 212(a)(19), which relates to the fraudulent procurement of

documents, and under section 212(a)(20), which relates to the absence of
a valid visa. We affirmed the immigration judge's decision in our order
of March 5, 1975.
The respondent no longer challenges these earlier determinations; he
merely contends that his deportation on these charges is presently
precluded by virute of section 241(f) of the Act. Section 241(f) provides:.
The proviaons of this section relating to the deportation of aliens within the United
States on the ground that they were excludable at the time of entry as aliens who have
sought to procure, or have procured visas or other documentation, or entry into the
United States by fraud or misrepresentation shall not apply to an alien otherwise
admissible at the time of entry who is the spouse, parent, or child of a United States
citizen or of an alien lawfully admitted -for permanent residence.

The evidence submitted with the respondent's motion indicates that
he has obtained a divorce from his first wife, and has obtained a decree
of annulment with respect to his second marriage. Both of these judgments were rendered by a Nevada court on April 3, 1975. On that same
day, the respondent entered into another marriage; he asserts that his
present wife is an alien lawfully admitted for permanent residence. The
Service does not challenge this assertion, and for the purposes of this
motion we shall assume that the respondent has the requisite familial
relationship to qualify for the benefits of section 241(f).
The Service contends that the respondent was not "otherwise admissible at the time of entry," and thus cannot avail himself of section
241(f). The Service's position appears to be that the respondent would
have admitted the essential elements of a crime involving moral turpitude, namely bigamy, had he told the truth regarding his marital
status at the time he applied for his immigrant visa. However, we need

not address ourselves to the questions raised by this argument,' because we have concluded that the Supreme Court's decision in Reid v.
INS, 420 U.S. 619, 95 S. Ct. 1164 (1975), precludes the application of
section 241(f) to two of the charges of deportability in this case.
In Reid v. INS, supra, the Supreme Court held that section 241(f) did
I See generally Matter of G—M—, 7 1. & N. Dec. 40 (BRA 1955; A.G. 1956).

354

Interim Decision #2399
not benefit an alien who had entered the United States under a false
claim to United States citizenship and who was charged with deportability as an alien who had entered without inspection under section 241(a)(2) of the Act. However, it is not this holding, but rather other
statements made by the Court which concern us here.
The Court's opinion in Reid indicates disapproval of the case law on
section 241(f) as it developed after the Court's earlier decision in INS v.
Errico, 385 U.S. 214 (1966). The Court in Reid expressed specific
dissatisfaction with the "qualitative—quantitative" approach to section
241(f) questions set forth in Godoy v. Rosenberg, 415 F.2d 1266 (C.A. 9,
1969). Godoy had held that section 241(f) could operate to waive a
section 241(a)(1) charge of deportability predicated on an alien's failure
to satisfy the labor certification requirements of section 212(a)(14).
The Service has charged the respondent in this case with deportability as an alien who was excludable at entry under section 212(a)(14). In
view of the Court's criticism of Godoy, we hold that section 241(f) does
not save the respondent from deportation on that charge.
In addition, as we interpret the Court's opinion in Reid, section 241(f)
cannot benefit an alien charged with deportability as one who was
excludable at entry under section 212(a)(20). We recognize that a charge
of deportability based on section 212(a)(20) is quite analogous to one of
the section 211(a) charges that were in issue in INS v. Errico, supra,
and that the Supreme Court in Reid did not overrule Errico. However,
the Reid opinion does severely limit the import of both Errico and
section 241(f).
In Reid, the Supreme Court noted that "[t]he language of §241(f)
tracks with the provisions of §212(a)(19)
." 2 Later in the Reid
opinion, the Court turned to a discussion of Errico and pointed out that
"Errico was decided by a divided Court over a strong dissenting opinion." 3 Then, the Court detailed the confusing case law which had
resulted from the broad language used in some portions of the Court's
opinion in Errico," 4 and proceeded to circumscribe greatly the scope of
Errico. The Court stated:
We adhere to the holding of (Errico], which we take to be that where the INS chooses
not to seek deportation under the obviously available provisions of §212(a)(19) relating
to the fraudulent procurement of visas, documentation, or entry, but instead asserts a
failure to comply with those separate requirements of §211 (a), dealing with compliance
with quota requirements, as a ground for deportation under §241(a)(1), §241(f) waives
the fraud on the part of the alien in showing compliance with the provisions of §211(a). 5
(Emphasis added.)
2
3

Reid v. INS, 95 S. Ct. at 1167.
id_ at 1169.

Id. at 1170.
Id. at 1170-71.
355

Interim Decision #2399
After limiting Errico in this manner, the Supreme Court addressed
the question of the scope of section' 241(f) as applied to the various
provisions of section 212(a). The .Court stated:
In view of ti: language of §241(f) and the cognate provisions of §212(a)(19), we do not

believeErricVs holding may properly be read to extend the waiver provisions of §241(f)
to any of the grounds of excludability specified in §212(a) other than subsection 19.°

This narrower view of section 241(f) disposes of some problems which
arose in lower court cases subsequent to the decision in INS v.
Errico, supra. To draw an analogy with the Supreme Court's discussion
of these lower court cases, the application of section 241(f) to a charge of
deportability based on section 212(a)(20) would lead "to the conclusion
that §241(f) waives a substantive ground for deportation . . . if the alien
can affirmatively prove his fraudulent intent . . ., but grants no relief to
aliens with exactly the same familial relationship who are unable to
satisfactorily establish their dishonesty.? "The Supreme Court's resolution of section 241(f) avoids the need either to reach "such an irrational
result," or "Ito go] so far as to declare that §241(f) waives deportability
under §241(4(1) even though no fraud is involved . . . ." a We hold that
section 241(f) does nut apply to a section 241(a)(I) charge of deportability based on section 212(a)(20).
We recognize that this construction of the statute drastically reduces
the scope of section 24101 See generally Matter of Slade, 10' I. & N.
Dec. 128 (B IA 1962). It means that there will virtually always be an
alternative ground of deportability, not affected by section 241(1), in any
case in which deportability can be predicated on section 212(a)(19). In
the case of an alien who entered with an immigrant visa, such as the
respondent, a common alternative charge would be based on section
212(a)(20). However, the Court's opinion in Reid limits the applicability
of section 241(f) to a . section 241(a)(1) charge of deportability based
either on section 212(4(19), or on section 211(a) as it appeared prior to
its amendment in 1965. See Act of October 3, 1965, 79 Stat. 911, 917.
In the respondent's case, section 241(f) could only prevent his deportation on the charge of deportability based on section 212(4(19). The
respondent, however, remains deportable under the charges based on
section 212(a)(14) and section 212(a)(20). No useful purpose would be
served by granting the respondent's motion.
ORDER: The motion is denied.
Irving A. Aprheman, Board Member, concurring:

The respondent has been found deportable on all three of the charges
set forth in he caption. The majority decision finds that in the light of
Id. at 1171.
Id. at 1170.
8 Id. at 1170.
7

356

Interim Decision #2399

Reid v. INS, 420 U.S. 619 95 S.Ct. 1164 (1975) he is barred from relief
under section 241(f) since he is deportable as an alien exludable under
section 212(a)(14). With this conclusion I am in complete agreement.
The majority decision then goes in to hold that in light of Reid the
respondent also remains deportable as one excludable at entry under
section 212(a)(20), (8 U.S.C. 1182(a)(20)). This is not only unnecessary
to a resolution of the case, since the respondent is deportable by reason
of section 212(a)(14), (8 U.S.C. 1182(a)(14)), but also, in my view,
erroneous in law.
As I stated in Matter • of Munguict, 15 I. & N. Dec. 855 BIA
(May 5, 1975), Reid v. INS is not without its ambiguities. There is,
indeed, language in Reid which supports the position taken by the
majority. However, in Reid the Court expressly stated "We adhere to
the ruling in that case. . ." (i.e. INS v. Scott Errico, 385 U.S. 214
(1966). It then gave as its interpretation of Seott-Errico that where the
Service chooses not to seek deportation under the section 212(a)(19)
fraud provisions, but instead asserts a failure to comply with the requirements of section 211(a), (8 U.S.C. 1181(a)--the statutory provision
relating to requirement of a valid visa and to status under the quota for
visa purposes, in effect when Scott Errico was instituted), then ScottErrico extends the cloak of section 241(f), (8 U.S.C. 1251(0) to a claim of
deportability based on fraudulent misrepresentation in order to satisfy
the requirements of section 211(a). It further noted that Errico expresses a concern that section 241(f) was intended to apply to some misrepresentations that were material to the admissions procedure.
As the majority decision points out, section 211 was amended by the
Act of October '3, 1965, 79 Stat. 911, 917. It remains the underlying
statutory provision for necessity of a valid visa and passport, but the
language "is a non-quota immigrant if specified as such in the immigrant
visa" (section 211(a)(3)) was removed. We now have the definition of
"immediate relative" found in section 201 (8 U.S.C. 1151). As before,
the spouse of a United States citizen continues exempt from "quota", or,
as now designated, "numerical" limitations. The difference is primarily
one of nomenclature.
The respondent here, as in Scott, obtained an exempt status and a
visa, by a fraudulent representation that he was validly married to a
United States citizen. Had this case originated prior to the 1965
amendment the charge would have lain under 211(a). There is little
doubt in my mind that if section 211(a) were still in use, this Board
would be constrained to find the charge under section 212(a)(20) waived
under Scott-Errico, particularly since it is coupled with section 212(a)(19). In Scott-Errico, the Court had no difficulty in applying 241(f) to
section 211(a), despite the absence of a charge nnder section 212(a)(19).
-

-

357

As noted above, the relevant provisions of section 211(a) remain
virtually intact in the Immigration and Nationality Act, albeit under a
different section and with somewhat different terminology. The decision
in Reid is nowhere premised on the fact that section 211(a) was amended
in 1965. The sole reference to that amendment appears in a footnote to
the majority decision_ The substantive legal provisions involved in

Seott-Erriec have the same vitality as when that proceeding was instituted. Scott -Errico was reaffirmed in Reid. It is not reasonable to
interpret Reid as saying Scott-Errico will have force only in the remote

contingency of another case still being alive involving section 211(a). On
the other hand it is eminently reasonable to view it as continuing the
protection of section 241(f) in any case which is virtually identical to
Scott-Enicc. I would hold to this position even if the charge were not
specifically joined to section 212(a)(19). That it is joined here makes the
case even stronger.
Nor do I kern it in any way significant that the charge is predicated
on the ground of inadmissibility in section 212(a)(20)—lack of a valid visa
at time of entry—rather than section 201(b). This would be a distinction
without a difference. The essence of the fraud was a misrepresentation
obtaining an advantage in the admissions procedure, under precisely the
same facts as inScott. In my opinion the respondent would be entitled to
• a waiver of the charges based on section 212(a)(20) and section 212(a)(19), under section 241(f) as interpreted by Scott-Errico, and
reaffirmed in Reid, except for his inability to meet the "otherwise
admissible" requirement of section 241(f) because of section 212(a)(14).
I fully realize, as pointed out by my colleagues, that this could have
the effect of continuing many of the absurdities already encountered in
seeking to apply Errico. Nevertheless, the Court could have overruled
Errico and deliberately refused to do so. Errico must therefore be given
force as reasonably as possible. I do not believe it incumbent on this
Board, any more than the courts, to interpret remedial legislation, and
judicial readings of that legislation, narrowly against the alien. See

Matter of M, S I. & N. Dee. 118 (BIA 1958; AG. 1959); Matter of

Y.K.W., 9 I. & N. Dec. 176 (AG. 1961); Rosenberg v. Fiend 374 U.S.
449 (1963).
For the above reasons, I concur with my fellow Members only as to
that part of the decision ;ifirming deportability under section 241(a)(1)
for lack of a valid labor certification.

358

